Citation Nr: 0838893	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  05-18 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from December 1952 to October 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).   

The claim for service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

Bilateral hearing loss and tinnitus were not present in 
service or for many years following active duty separation, 
and are not causally related to active service.


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were not incurred or 
aggravated by active service, nor may they be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the present case, the veteran contends that he is entitled 
to service-connection for bilateral hearing loss and 
tinnitus.  Specifically, he alleges that he developed 
bilateral hearing loss and tinnitus as a result of being 
exposed to noise in service.   For the sake of argument, the 
Board will accept the contention that there was noise 
exposure during service.  

Nevertheless, a grant of service connection for bilateral 
hearing loss and/or tinnitus is not warranted because there 
is no showing that such noise exposure resulted in the 
veteran's current hearing loss or tinnitus.   

The Board notes that the veteran's service treatment records 
were partially destroyed by fire, and in such cases there is 
a heightened obligation to assist the appellant in the 
development of the case, a heightened obligation to explain 
findings and conclusions, and a heightened duty to consider 
carefully the benefit of the doubt rule in cases, such as in 
this situation, in which records are presumed to have been or 
were destroyed while the file was in the possession of the 
government.  See Washington v. Nicholson, 19 Vet. App. 362, 
369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 
215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991)).  

The available service medical records do not contain any 
references to hearing loss or tinnitus.  The report of a 
separation examination reflects that clinical evaluations of 
the ears and drums were normal.  His hearing was described as 
being 15/15 using the whispered voice test.  The report of a 
medical history given at separation shows that he denied ear 
trouble.  

The earliest medical evidence is from many years after 
service.  A letter dated in September 2003 from John F. Huhn, 
M.D., shows that the veteran had been evaluated for a 
diagnosis of bilateral hearing loss and tinnitus.  The doctor 
further stated that the veteran's overall condition really 
did not permit the doctor at this point in time to determine 
whether the veteran had a significant hearing loss related to 
his combat duties.  It was stated that further testing had 
been recommended.  

In a letter dated in September 2003, the same private doctor 
wrote that he had reviewed test results, and they revealed 
hearing in the right ear to be within normal limits.  The 
veteran's left ear may have mild hearing loss.  However, the 
doctor stated that "I do not feel these findings are 
consistent with a significant noise exposure injury related 
to your military duty."  

Despite the heightened duty, the Board finds that the 
evidence demonstrates that the veteran did not incur hearing 
loss or tinnitus in service.  In weighing the evidence of 
record, the Board finds the contemporaneous absence of 
complaints or treatment for hearing loss to be of more 
probative value than the veteran's current allegations of 
incurrence around the time of discharge made many years after 
service.  In view of the lengthy period after separation from 
service without evidence of findings or diagnosis, this 
weighs heavily against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  Finally, the Board 
notes that the only competent medical opinion weighs against 
the claim.  To the extent that the veteran alleges a causal 
connection between his hearing loss and active service, he is 
not competent to offer opinions on medical diagnosis or 
causation.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 
2 Vet. App. 482 (1992).  Therefore, the Board may not accept 
his unsupported lay statement as competent evidence as to the 
issue of medical causation.    
The weight of the evidence does not support a finding of 
incurrence of hearing loss during service, shortly 
thereafter, or as a result of noise exposure in service.
Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

The Board notes that proper notice from VA must inform the 
claimant of any information and medical or lay evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in January 2004 that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  With respect to the Dingess 
requirements, the Board notes that they are a moot point.  
The Board is denying service connection, so ratings and 
effective dates will not be assigned.    

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained all available service treatment 
records and all VA and private treatment records.  The Board 
concludes that a medical examination and opinion are not 
required, and the evidence which is all ready of record is 
adequate to allow resolution of the appeal.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board finds that all necessary development has 
been accomplished, and, therefore, appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


ORDER

1.  Service connection for hearing loss is denied.

2.  Service connection for tinnitus is denied.  


REMAND

Regarding the claim for PTSD, the Board notes that some of 
the veteran's VA treatment records reflect that he has been 
given a diagnosis of PTSD.  However, his claim was denied by 
the RO on the basis that no stressor has been verified.  The 
veteran's DD 214 indicates that he received the Korean 
Service Medal, but no medals for involvement in combat.  It 
was noted that he was assigned to the 60th Medical Depot.  
The veteran asserts that he saw mangled soldiers while 
working there.  The Board is of the opinion that unit records 
and/or histories from the 60th Medical Depot might be useful 
in evaluating the veteran's claim for PTSD.  Such records may 
be available through the Army and Joint Service Records 
Research Center or JSRRC.

Accordingly, the case is REMANDED for the following action:

1.  The RO should prepare a letter asking 
the JSRRC to provide any available 
information that might corroborate the 
veteran's alleged stressors in service.  
Copies of the veteran's DD 214 and other 
service personnel records should be 
enclosed with that request.  Any 
available unit records and histories 
should be requested from the JSRRC.  If 
indicated by the JSRRC, the RO should 
also contact the National Personnel 
Records Center (NPRC) and/or the National 
Archives and Records Administration 
(NARA).  VA will end its efforts to 
obtain records from a Federal department 
or agency only if VA concludes that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  

2.  If there is at least one objectively 
confirmed stressor (or sufficient 
evidence of a combat such that a stressor 
does not need to be independently 
verified), the veteran should be afforded 
an examination to determine whether he 
meets the criteria for a diagnosis of 
PTSD as set forth in the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed.1994) (DSM-IV).  If the 
psychiatrist concludes that the veteran 
meets the criteria for a PTSD diagnosis, 
the psychiatrist is asked to also express 
an opinion as to whether the PTSD is at 
least as likely as not (i.e., 50 percent 
or greater probability) related to the 
veteran's military service, and 
specifically, to a confirmed stressor.  
(Note: only a confirmed stressor, or a 
combat stressor not needing to be 
independently verified, can serve as a 
viable basis for the diagnosis).  The 
claims folder should be made available to 
the psychiatrist for review.  

3.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


